Name: Commission Regulation (EU) NoÃ 656/2011 of 7Ã July 2011 implementing Regulation (EC) NoÃ 1185/2009 of the European Parliament and of the Council concerning statistics on pesticides, as regards definitions and list of active substances Text with EEA relevance
 Type: Regulation
 Subject Matter: economic analysis;  documentation;  means of agricultural production
 Date Published: nan

 8.7.2011 EN Official Journal of the European Union L 180/3 COMMISSION REGULATION (EU) No 656/2011 of 7 July 2011 implementing Regulation (EC) No 1185/2009 of the European Parliament and of the Council concerning statistics on pesticides, as regards definitions and list of active substances (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1185/2009 of the European Parliament and of the Council of 25 November 2009 concerning statistics on pesticides (1), and in particular Article 5(2) and 5(3), Whereas: (1) Regulation (EC) No 1185/2009 establishes a new framework for the production of comparable European statistics on pesticide sales and use. (2) In accordance with Article 5(2) of Regulation (EC) No 1185/2009, it is necessary to adopt the definition of the term area treated referred to in Section 2 of Annex II to the said Regulation, as it should be understood and applied in a uniform manner throughout the Union in the interests of comparability. (3) In accordance with Article 5(3) of Regulation (EC) No 1185/2009, the Commission should adapt, on a regular basis and at least every five years, the list of substances to be covered and their classification in categories of products and chemical classes as set out in Annex III. It is necessary to update the list annexed to the said Regulation, as it was last updated in 2006, to cover the period 2010 to 2015. (4) The number of substances and the complexity involved in identifying the right compounds and classification make it difficult for the national statistical authorities to build up properly the necessary tools for collecting the information on use and placing on the markets. Hence, only those substances that have been allocated an identification number by one or both of the two major, internationally recognised institutions for registering chemical compounds or pesticides Chemical Abstracts Service of the American Chemical Society (CAS) and Collaborative International Pesticides Analytical Council (CIPAC) should be included. (5) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The term area treated referred to in Section 2 of Annex II of Regulation (EC) No 1185/2009 means the basic area treated, defined as the physical area of the crop treated at least once with a given active substance, independently of the number of applications. Article 2 Annex III to Regulation (EC) No 1185/2009 is replaced by the Annex to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 324, 10.12.2009, p. 1. ANNEX Annex III to Regulation (EC) No 1185/2009 is replaced by the following: ANNEX III HARMONISED CLASSIFICATION OF SUBSTANCES Major groups Categories of products Code Chemical class Substances common names CAS (1) CIPAC (2) Common nomenclature Fungicides and bactericides F Inorganic fungicides F01 F01_01 COPPER COMPOUNDS F01_01_01 BORDEAUX MIXTURE 8011-63-0 44.604 F01_01_02 COPPER HYDROXIDE 20427-59-2 44.305 F01_01_03 COPPER (I) OXIDE 1319-39-1 44.603 F01_01_04 COPPER OXYCHLORIDE 1332-40-7 44.602 F01_01_05 TRIBASIC COPPER SULFATE 1333-22-8 44.606 F01_01_06 OTHER COPPER SALTS 44 F01_02 INORGANIC SULFUR F01_02_01 SULFUR 7704-34-9 18 F01_99 OTHER INORGANIC FUNGICIDES F01_99_01 LIME SULFUR (CALCIUM POLYSULFID) 1344-81-6 17 F01_99_02 POTASSIUM IODIDE 7681-11-0 773 F01_99_03 POTASSIUM PHOSPHITE 756 F01_99_04 POTASSIUM THIOCYANATE 333-20-0 772 F01_99_05 SODIUM HYPOCHLORITE 7681-52-9 F01_99_06 DISODIUM PHOSPHONATE 808 F01_99_99 OTHER INORGANIC FUNGICIDES Fungicides based on carbamates and dithiocarbamates F02 F02_01 CARBANILATE FUNGICIDES F02_01_01 DIETHOFENCARB 87130-20-9 513 F02_02 CARBAMATE FUNGICIDES F02_02_01 BENTHIAVALICARB 413615-35-7 744 F02_02_02 IPROVALICARB 140923-17-7 620 F02_02_03 PROPAMOCARB 24579-73-5 399 F02_03 DITHIOCARBAMATE FUNGICIDES F02_03_01 MANCOZEB 8018-01-7 34 F02_03_02 MANEB 12427-38-2 61 F02_03_03 METIRAM 9006-42-2 478 F02_03_04 PROPINEB 12071-83-9 177 F02_03_05 THIRAM 137-26-8 24 F02_03_06 ZIRAM 137-30-4 31 F02_99 OTHER FUNGICIDES BASED ON CARBAMATES AND DITHIOCARBAMATES F02_99_99 OTHER FUNGICIDES BASED ON CARBAMATES AND DITHIOCARBAMATES Fungicides based on benzimidazoles F03 F03_01 BENZIMIDAZOLE FUNGICIDES F03_01_01 CARBENDAZIM 10605-21-7 263 F03_01_02 FUBERIDAZOLE 3878-19-1 525 F03_01_03 THIABENDAZOLE 148-79-8 323 F03_01_04 THIOPHANATE-METHYL 23564-05-8 262 F03_99 OTHER FUNGICIDES BASED ON BENZIMIDAZOLES F03_99_99 OTHER FUNGICIDES BASED ON BENZIMIDAZOLES Fungicides based on imidazoles and triazoles F04 F04_01 CONAZOLE FUNGICIDES F04_01_01 BITERTANOL 55179-31-2 386 F04_01_02 BROMUCONAZOLE 116255-48-2 680 F04_01_03 CYPROCONAZOLE 94361-06-5 600 F04_01_04 DIFENOCONAZOLE 119446-68-3 687 F04_01_05 EPOXICONAZOLE 106325-08-0 609 F04_01_06 ETRIDIAZOLE 2593-15-9 518 F04_01_07 FENBUCONAZOLE 114369-43-6 694 F04_01_08 FLUQUINCONAZOLE 136426-54-5 474 F04_01_09 FLUSILAZOLE 85509-19-9 435 F04_01_10 FLUTRIAFOL 76674-21-0 436 F04_01_11 IMAZALIL (ENILCONAZOLE) 58594-72-2 335 F04_01_12 IPCONAZOLE 125225-28-7 798 F04_01_13 METCONAZOLE 125116-23-6 706 F04_01_14 MYCLOBUTANIL 88671-89-0 442 F04_01_15 PENCONAZOLE 66246-88-6 446 F04_01_16 PROPICONAZOLE 60207-90-1 408 F04_01_17 PROTHIOCONAZOLE 178928-70-6 745 F04_01_18 TEBUCONAZOLE 107534-96-3 494 F04_01_19 TETRACONAZOLE 112281-77-3 726 F04_01_20 TRIADIMENOL 55219-65-3 398 F04_01_21 TRIFLUMIZOLE 99387-89-0 730 F04_01_22 TRITICONAZOLE 131983-72-7 652 F04_02 IMIDAZOLE FUNGICIDES F04_02_01 CYAZOFAMID 120116-88-3 653 F04_02_02 FENAMIDONE 161326-34-7 650 F04_02_03 TRIAZOXIDE 72459-58-6 729 F04_99 OTHER FUNGICIDES BASED ON IMIDAZOLES AND TRIAZOLES F04_99_01 AMETOCTRADIN 865318-97-4 818 F04_99_02 AMISULBROM 348635-87-0 789 F04_99_99 OTHER FUNGICIDES BASED ON IMIDAZOLES AND TRIAZOLES Fungicides based on morpholines F05 F05_01 MORPHOLINE FUNGICIDES F05_01_01 DIMETHOMORPH 110488-70-5 483 F05_01_02 DODEMORPH 1593-77-7 300 F05_01_03 FENPROPIMORPH 67564-91-4 427 F05_99 OTHER FUNGICIDES BASED ON MORPHOLINES F05_99_99 OTHER FUNGICIDES BASED ON MORPHOLINES Biological fungicides F06 F06_01 BIOLOGICAL FUNGICIDES F06_01_01 AMPELOMYCES QUISQUALIS STRAIN AQ10 589 F06_01_02 AUREOBASIDIUM PULLULANS 809, 810 F06_01_03 BACILLUS SUBTILIS STR. QST 713 661 F06_01_04 CONIOTHYRIUM MINITANS 614 F06_01_05 GLIOCLADIUM CATENULATUM STRAIN J1446 624 F06_01_06 LAMINARIN 9008-22-4 671 F06_01_07 PAECILOMYCES FUMOSOROSEUS APOPKA STRAIN 97 573 F06_01_08 PSEUDOMONAS CHLORORAPHIS STRAIN MA342 574 F06_01_09 PSEUDOZYMA FLOCCULOSA 669 F06_01_10 SPODOPTERA EXIGUA NUCLEAR POLYHEDROSIS VIRUS 592 F06_01_11 TRICHODERMA HARZIANUM RIFAI (T-22) (ITEM 908) 816 F06_01_12 CANDIDA OLEOPHILA 946 F06_01_13 FEN 560 858 F06_01_14 PHLEBIOPSIS GIGANTEA (SEVERAL STRAINS) 921, 922, 923, 924, 925, 926, 927, 928, 929, 930, 931, 932, 933, 934 F06_01_15 PSEUDOMONAS SP. STRAIN DSMZ 13134 935 F06_01_16 PYTHIUM OLIGANDRUM (M1) 936 F06_01_17 STREPTOMYCES K61 (K61) (FORMERLY STREPTOMYCES GRISEOVIRIDIS) 937 F06_01_18 TRICHODERMA ASPELLERUM (ICC012) (T25) (TV1) (FORMERLY T. HARZIANUM) 938, 939, 940 F06_01_19 TRICHODERMA ASPERELLUM (STRAIN T34) 941 F06_01_20 TRICHODERMA ATROVIRIDE (IMI 206040) (T 11) (FORMERLY TRICHODERMA HARZIANUM) 942, 943 F06_01_21 TRICHODERMA ATROVIRIDE STRAIN I-1237 944 F06_01_22 TRICHODERMA GAMSII (FORMERLY T. VIRIDE) (ICC080) 945 F06_01_23 TRICHODERMA POLYSPORUM (IMI 206039) 946 F06_01_24 VERTICILLIUM ALBO-ATRUM (WCS850) (FORMERLY VERTICILLIUM DAHLIAE) 948 F06_99 OTHER BIOLOGICAL FUNGICIDES F06_99_99 OTHER BIOLOGICAL FUNGICIDES Other fungicides F99 F99_01 ALIPHATIC NITROGEN FUNGICIDES F99_01_01 CYMOXANIL 57966-95-7 419 F99_01_02 DODINE 2439-10-3 101 F99_01_03 GUAZATINE 108173-90-6 361 F99_02 AMIDE FUNGICIDES F99_02_01 CYFLUFENAMID 180409-60-3 759 F99_02_02 FLUOPICOLIDE 239110-15-7 787 F99_02_03 PROCHLORAZ 67747-09-5 407 F99_02_04 SILTHIOFAM 175217-20-6 635 F99_02_05 ZOXAMIDE 156052-68-5 640 F99_02_06 MANDIPROPAMID 374726-62-2 783 F99_02_07 PENTHIOPYRAD 183675-82-3 824 F99_03 ANILIDE FUNGICIDES F99_03_01 BENALAXYL 71626-11-4 416 F99_03_02 BOSCALID 188425-85-6 673 F99_03_03 CARBOXIN 5234-68-4 273 F99_03_04 FENHEXAMID 126833-17-8 603 F99_03_05 FLUTOLANIL 66332-96-5 524 F99_03_06 METALAXYL-M 70630-17-0 580 F99_03_07 METALAXYL 57837-19-1 365 F99_03_08 BENALAXYL-M 98243-83-5 766 F99_03_09 BIXAFEN 581809-46-3 819 F99_03_10 FENPYRAZAMINE 473798-59-3 832 F99_03_11 FLUOPYRAM 658066-35-4 807 F99_03_12 ISOPYRAZAM 881685-58-1 963 F99_05 AROMATIC FUNGICIDES F99_05_01 CHLOROTHALONIL 1897-45-6 288 F99_05_02 DICLORAN 99-30-9 150 F99_06 DICARBOXIMIDE FUNGICIDES F99_06_01 IPRODIONE 36734-19-7 278 F99_07 DINITROANILINE FUNGICIDES F99_07_01 FLUAZINAM 79622-59-6 521 F99_08 DINITROPHENOL FUNGICIDES F99_08_01 DINOCAP 39300-45-3 98 F99_08_02 MEPTYLDINOCAP 131-72-6 811 F99_09 ORGANOPHOSPHORUS FUNGICIDES F99_09_01 FOSETYL 15845-66-6 384 F99_09_02 TOLCLOFOS-METHYL 57018-04-9 479 F99_10 OXAZOLE FUNGICIDES F99_10_01 FAMOXADONE 131807-57-3 594 F99_10_02 HYMEXAZOL 10004-44-1 528 F99_11 PHENYLPYRROLE FUNGICIDES F99_11_01 FLUDIOXONIL 131341-86-1 522 F99_12 PHTHALIMIDE FUNGICIDES F99_12_01 CAPTAN 133-06-2 40 F99_12_02 FOLPET 133-07-3 75 F99_13 PYRIMIDINE FUNGICIDES F99_13_01 BUPIRIMATE 41483-43-6 261 F99_13_02 CYPRODINIL 121552-61-2 511 F99_13_03 MEPANIPYRIM 110235-47-7 611 F99_13_04 PYRIMETHANIL 53112-28-0 714 F99_14 QUINOLINE FUNGICIDES F99_14_01 8-HYDROXYQUINOLINE SULFATE (8-HYDROXYQUINOLINE INCL. OXYQUINOLINE) 134-31-6 677 F99_14_02 QUINOXYFEN 124495-18-7 566 F99_15 QUINONE FUNGICIDES F99_15_01 DITHIANON 3347-22-6 153 F99_16 STROBILURINE FUNGICIDES F99_16_01 AZOXYSTROBIN 131860-33-8 571 F99_16_02 DIMOXYSTROBIN 149961-52-4 739 F99_16_03 FLUOXASTROBIN 361377-29-9 746 F99_16_04 KRESOXIM-METHYL 143390-89-0 568 F99_16_05 PICOXYSTROBINE 117428-22-5 628 F99_16_06 PYRACLOSTROBINE 175013-18-0 657 F99_16_07 TRIFLOXYSTROBINE 141517-21-7 617 F99_17 UREA FUNGICIDES F99_17_01 PENCYCURON 66063-05-6 402 Unclassified fungicides F99_99 UNCLASSIFIED FUNGICIDES F99_99_01 2-PHENYLPHENOL 90-43-7 246 F99_99_02 ACIBENZOLAR-S-METHYL 126448-41-7 597 F99_99_03 ALUMINIUM PHOSPHIDE 20859-73-8 227 F99_99_04 ASCORBIC ACID 774 F99_99_05 BENZOIC ACID 65-85-0 622 F99_99_06 FENPROPIDIN 67306-00-7 520 F99_99_07 MAGNESIUM PHOSPHIDE 12057-74-8 228 F99_99_08 METRAFENONE 220899-03-6 752 F99_99_09 PYRIOFENONE 688046-61-9 827 F99_99_10 SPIROXAMINE 118134-30-8 572 F99_99_11 DIDECYLDIMETHYLAMMONIUM CHLORIDE 859 F99_99_12 PROQUINAZID 189278-12-4 764 F99_99_13 VALIFENALATE (FORMERLY CALLED VALIPHENAL) 857 F99_99_99 OTHER FUNGICIDES, NOT CLASSIFIED Herbicides, haulm destructors and moss killers H Herbicides based on phenoxy-phytohormones H01 H01_01 PHENOXY HERBICIDES H01_01_01 2,4-D 94-75-7 1 H01_01_02 2,4-DB 94-82-6 83 H01_01_03 DICHLORPROP-P 15165-67-0 476 H01_01_04 MCPA 94-74-6 2 H01_01_05 MCPB 94-81-5 50 H01_01_06 MECOPROP 7085-19-0 51 H01_01_07 MECOPROP-P 16484-77-8 475 H01_99 OTHER HERBICIDES BASED ON PHENOXY-PHYTOHORMONES H01_99_99 OTHER HERBICIDES BASED ON PHENOXY-PHYTOHORMONES Herbicides based on triazines and triazinones H02 H02_02 TRIAZINE HERBICIDES H02_02_01 TERBUTHYLAZINE 5915-41-3 234 H02_03 TRIAZINONE HERBICIDES H02_03_01 METAMITRON 41394-05-2 381 H02_03_02 METRIBUZIN 21087-64-9 283 H02_99 OTHER HERBICIDES BASED ON TRIAZINES AND TRIAZINONES H02_99_99 OTHER HERBICIDES BASED ON TRIAZINES AND TRIAZINONES Herbicides based on amides and anilides H03 H03_01 AMIDE HERBICIDES H03_01_01 BEFLUBUTAMID 113614-08-7 662 H03_01_02 DIMETHENAMID-P 87674-68-8 638 H03_01_03 ISOXABEN 82558-50-7 701 H03_01_04 NAPROPAMIDE 15299-99-7 271 H03_01_05 PENOXSULAM 219714-96-2 758 H03_01_06 PETHOXAMIDE 106700-29-2 665 H03_01_07 PROPYZAMIDE 23950-58-5 315 H03_01_08 PYROXSULAM 422556-08-9 793 H03_02 ANILIDE HERBICIDES H03_02_01 DIFLUFENICAN 83164-33-4 462 H03_02_02 FLORASULAM 145701-23-1 616 H03_02_03 FLUFENACET 142459-58-3 588 H03_02_04 METAZACHLOR 67129-08-2 411 H03_02_05 METOSULAM 139528-85-1 707 H03_02_06 PROPANIL 709-98-8 205 H03_02_07 HALOSULFURON METHYL 100784-20-1 785 H03_03 CHLOROACETANILIDE HERBICIDES H03_03_01 ACETOCHLOR 34256-82-1 496 H03_03_02 DIMETHACHLOR 50563-36-5 688 H03_03_03 PROPISOCHLOR 86763-47-5 836 H03_03_04 S-METOLACHLOR 87392-12-9 607 H03_99 OTHER HERBICIDES BASED ON AMIDES AND ANILIDES H03_99_99 OTHER HERBICIDES BASED ON AMIDES AND ANILIDES Herbicides based on carbamates and bis-carbamates H04 H04_01 BIS-CARBAMATE HERBICIDES H04_01_01 CHLORPROPHAM 101-21-3 43 H04_01_02 DESMEDIPHAM 13684-56-5 477 H04_01_03 PHENMEDIPHAM 13684-63-4 77 H04_02 CARBAMATE HERBICIDES H04_02_01 ASULAM 3337-71-1 240 H04_02_02 CARBETAMIDE 16118-49-3 95 H04_99 OTHER HERBICIDES BASED ON CARBAMATES AND BIS-CARBAMATES H04_99_99 OTHER HERBICIDES BASED ON CARBAMATES AND BIS-CARBAMATES Herbicides based on dinitroaniline derivatives H05 H05_01 DINITROANILINE HERBICIDES H05_01_01 BENFLURALIN 1861-40-1 285 H05_01_02 PENDIMETHALIN 40487-42-1 357 H05_01_03 ORYZALIN 19044-88-3 537 H05_99 OTHER HERBICIDES BASED ON DINITROANILINE DERIVATIVES H05_99_99 OTHER HERBICIDES BASED ON DINITROANILINE DERIVATIVES Herbicides based on derivatives of urea, of uracil or of sulfonylurea H06 H06_01 SULFONYLUREA HERBICIDES H06_01_01 AMIDOSULFURON 120923-37-7 515 H06_01_02 AZIMSULFURON 120162-55-2 584 H06_01_03 BENSULFURON 99283-01-9 502 H06_01_04 CHLORSULFURON 64902-72-3 391 H06_01_05 ETHOXYSULFURON 126801-58-9 591 H06_01_06 FLAZASULFURON 104040-78-0 595 H06_01_07 FLUPYRSULFURON 150315-10-9 577 H06_01_08 FORAMSULFURON 173159-57-4 659 H06_01_09 IMAZOSULFURON 122548-33-8 590 H06_01_10 IODOSULFURON-METHYL-SODIUM 144550-36-7 634.501 H06_01_11 MESOSULFURON 400852-66-6 663 H06_01_12 METSULFURON 74223-64-6 441 H06_01_13 NICOSULFURON 111991-09-4 709 H06_01_14 OXASULFURON 144651-06-9 626 H06_01_15 PROSULFURON 94125-34-5 579 H06_01_16 RIMSULFURON 122931-48-0 716 H06_01_17 SULFOSULFURON 141776-32-1 601 H06_01_18 THIFENSULFURON 79277-67-1 452 H06_01_19 TRIASULFURON 82097-50-5 480 H06_01_20 TRIBENURON 106040-48-6 546 H06_01_21 TRIFLUSULFURON 135990-29-3 731 H06_01_22 TRITOSULFURON 142469-14-5 735 H06_01_23 ORTHOSULFAMURON 213464-77-8 781 H06_02 URACIL HERBICIDES H06_02_01 LENACIL 2164-08-1 163 H06_03 UREA HERBICIDES H06_03_01 CHLOROTOLURON 15545-48-9 217 H06_03_02 DIURON 330-54-1 100 H06_03_03 FLUOMETURON 2164-17-2 159 H06_03_04 ISOPROTURON 34123-59-6 336 H06_03_05 LINURON 330-55-2 76 H06_99 OTHER HERBICIDES BASED ON DERIVATIVES OF UREA, OF URACIL OR OF SULFONYLUREA H06_99_99 OTHER HERBICIDES BASED ON DERIVATIVES OF UREA, OF URACIL OR OF SULFONYLUREA Other herbicides H99 H99_01 ARYLOXYPHENOXY- PROPIONIC HERBICIDES H99_01_01 CLODINAFOP 114420-56-3 683 H99_01_02 CYHALOFOP 122008-85-9 596 H99_01_03 DICLOFOP 40843-25-2 358 H99_01_04 FENOXAPROP-P 113158-40-0 484 H99_01_05 FLUAZIFOP-P-BUTYL 79241-46-6 395 H99_01_06 HALOXYFOP-P 95977-29-0 526 H99_01_07 PROPAQUIZAFOP 111479-05-1 713 H99_01_08 QUIZALOFOP-P 94051-08-8 641 H99_01_09 QUIZALOFOP-P-ETHYL 100646-51-3 641.202 H99_01_10 QUIZALOFOP-P-TEFURYL 119738-06-6 641.226 H99_02 BENZOFURANE HERBICIDES H99_02_01 ETHOFUMESATE 26225-79-6 233 H99_03 BENZOIC-ACID HERBICIDES H99_03_01 DICAMBA 1918-00-9 85 H99_04 BIPYRIDYLIUM HERBICIDES H99_04_01 DIQUAT 85-00-7 55 H99_05 CYCLOHEXANEDIONE HERBICIDES H99_05_01 CLETHODIM 99129-21-2 508 H99_05_02 CYCLOXYDIM 101205-02-1 510 H99_05_03 PROFOXYDIM 139001-49-3 621 H99_05_04 TEPRALOXYDIM 149979-41-9 608 H99_05_05 TRALKOXYDIM 87820-88-0 544 H99_06 DIAZINE HERBICIDES H99_06_01 PYRIDATE 55512-33-9 447 H99_07 DICARBOXIMIDE HERBICIDES H99_07_01 CINIDON-ETHYL 142891-20-1 598 H99_07_02 FLUMIOXAZIN 103361-09-7 578 H99_08 DIPHENYL ETHER HERBICIDES H99_08_01 ACLONIFEN 74070-46-5 498 H99_08_02 BIFENOX 42576-02-3 413 H99_08_03 OXYFLUORFEN 42874-03-3 538 H99_09 IMIDAZOLINONE HERBICIDES H99_09_01 IMAZAMOX 114311-32-9 619 H99_10 INORGANIC HERBICIDES H99_10_01 IRON SULFATE 7720-78-7 17375-41-6 7782-63-0 837 H99_11 ISOXAZOLE HERBICIDES H99_11_01 ISOXAFLUTOLE 141112-29-0 575 H99_11_02 TOPRAMEZONE 210631-68-8 800 H99_13 NITRILE HERBICIDES H99_13_01 BROMOXYNIL 1689-84-5 87 H99_13_02 DICHLOBENIL 1194-65-6 73 H99_13_03 IOXYNIL 1689-83-4 86 H99_14 ORGANOPHOSPHORUS HERBICIDES H99_14_01 GLUFOSINATE 51276-47-2 437 H99_14_02 GLYPHOSATE 1071-83-6 284 H99_15 PHENYLPYRAZOLE HERBICIDES H99_15_01 PINOXADEN 243973-20-8 776 H99_15_02 PYRAFLUFEN-ETHYL 129630-19-9 605.202 H99_16 PYRIDAZINONE HERBICIDES H99_16_01 CHLORIDAZON 1698-60-8 111 H99_16_02 FLURTAMONE 96525-23-4 569 H99_17 PYRIDINECARBOXAMIDE HERBICIDES H99_17_01 PICOLINAFEN 137641-05-5 639 H99_18 PYRIDINECARBOXYLIC-ACID HERBICIDES H99_18_01 CLOPYRALID 1702-17-6 455 H99_18_02 PICLORAM 1918-02-1 174 H99_19 PYRIDYLOXYACETIC-ACID HERBICIDES H99_19_01 AMINOPYRALID 150114-71-9 771 H99_19_02 FLUROXYPYR 69377-81-7 431 H99_19_03 TRICLOPYR 55335-06-3 376 H99_20 QUINOLINE HERBICIDES H99_20_01 QUINMERAC 90717-03-6 563 H99_21 THIADIAZINE HERBICIDES H99_21_01 BENTAZONE 25057-89-0 366 H99_22 THIOCARBAMATE HERBICIDES H99_22_01 MOLINATE 2212-67-1 235 H99_22_02 PROSULFOCARB 52888-80-9 539 H99_22_03 TRI-ALLATE 2303-17-5 97 H99_23 TRIAZOLE HERBICIDES H99_23_01 AMITROLE 61-82-5 90 H99_24 TRIAZOLINONE HERBICIDES H99_24_01 CARFENTRAZONE-ETHYL 128639-02-1 587.202 H99_25 TRIAZOLONE HERBICIDES H99_25_01 PROPOXYCARBAZONE 145026-81-9 655 H99_25_02 THIENCARBAZONE 936331-72-5 797 H99_26 TRIKETONE HERBICIDES H99_26_01 MESOTRIONE 104206-82-8 625 H99_26_02 SULCOTRIONE 99105-77-8 723 H99_26_03 TEMBOTRIONE 335104-84-2 790 Unclassified herbicides H99_99 UNCLASSIFIED HERBICIDES H99_99_01 ACETIC ACID 64-19-7 838 H99_99_02 BISPYRIBAC SODIUM 125401-92-5 748.011 H99_99_03 CLOMAZONE 81777-89-1 509 H99_99_04 FLUROCHLORIDONE 61213-25-0 430 H99_99_05 OXADIARGYL 39807-15-3 604 H99_99_06 OXADIAZON 19666-30-9 213 H99_99_07 PELARGONIC ACID 112-05-0 888 H99_99_08 QUINOCLAMINE 2797-51-5 648 H99_99_99 OTHER HERBICIDES HAULM DESTRUCTOR MOSS KILLER Insecticides and acaricides I Insecticides based on pyrethroids I01 I01_01 PYRETHROID INSECTICIDES I01_01_01 ACRINATHRIN 101007-06-1 678 I01_01_02 ALPHA-CYPERMETHRIN 67375-30-8 454 I01_01_03 BETA-CYFLUTHRIN 68359-37-5 482 I01_01_04 BIFENTHRIN 82657-04-3 415 I01_01_05 CYFLUTHRIN 68359-37-5 385 I01_01_06 CYPERMETHRIN 52315-07-8 332 I01_01_07 DELTAMETHRIN 52918-63-5 333 I01_01_08 ESFENVALERATE 66230-04-4 481 I01_01_09 ETOFENPROX 80844-07-1 471 I01_01_10 GAMMA-CYHALOTHRIN 76703-62-3 768 I01_01_11 LAMBDA-CYHALOTHRIN 91465-08-6 463 I01_01_12 TAU-FLUVALINATE 102851-06-9 786 I01_01_13 TEFLUTHRIN 79538-32-2 451 I01_01_14 ZETA-CYPERMETHRIN 52315-07-8 733 I01_99 OTHER INSECTICIDES BASED ON PYRETHROIDS I01_99_99 OTHER INSECTICIDES BASED ON PYRETHROIDS Insecticides based on chlorinated hydrocarbons I02 I02_99 OTHER INSECTICIDES BASED ON CHLORINATED HYDROCARBONS I02_99_99 OTHER INSECTICIDES BASED ON CHLORINATED HYDROCARBONS Insecticides based on carbamates and oxime-carbamate I03 I03_01 OXIME-CARBAMATE INSECTICIDES I03_01_01 METHOMYL 16752-77-5 264 I03_01_02 OXAMYL 23135-22-0 342 I03_02 CARBAMATE INSECTICIDES I03_02_01 FENOXYCARB 79127-80-3 425 I03_02_02 FORMETANATE 22259-30-9 697 I03_02_03 METHIOCARB 2032-65-7 165 I03_02_04 PIRIMICARB 23103-98-2 231 I03_99 OTHER INSECTICIDES BASED ON CARBAMATES AND OXIME-CARBAMATE I03_99_99 OTHER INSECTICIDES BASED ON CARBAMATES AND OXIME-CARBAMATE Insecticides based on organophosphates I04 I04_01 ORGANOPHOSPHORUS INSECTICIDES I04_01_01 CHLORPYRIFOS 2921-88-2 221 I04_01_02 CHLORPYRIFOS-METHYL 5589-13-0 486 I04_01_03 DIMETHOATE 60-51-5 59 I04_01_04 ETHOPROPHOS 13194-48-4 218 I04_01_05 FENAMIPHOS 22224-92-6 692 I04_01_06 FOSTHIAZATE 98886-44-3 585 I04_01_07 MALATHION 121-75-5 12 I04_01_08 PHOSMET 732-11-6 318 I04_01_09 PIRIMIPHOS-METHYL 29232-93-7 239 I04_99 OTHER INSECTICIDES BASED ON ORGANOPHOSPHATES I04_99_99 OTHER INSECTICIDES BASED ON ORGANOPHOSPHATES Biological and botanical product-based insecticides I05 I05_01 BIOLOGICAL INSECTICIDES I05_01_01 ADOXOPHYES ORANA GV STRAIN BV-0001 782 I05_01_02 AZADIRACHTIN 11141-17-6 627 I05_01_03 BACILLUS THURINGIENSIS SUBSP. ISRAELENSIS (AM65-52) 770 I05_01_04 METARHIZIUM ANISOPLIAE (BIPESCO 5F/52) 784 I05_01_05 PAECILOMYCES FUMOSOROSEUS STRAIN FE9901 778 I05_01_06 PAECILOMYCES LILACINUS STRAIN 251 753 I05_01_07 PYRETHRINS 8003-34-7 32 I05_01_08 BACILLUS THURINGIENSIS SUBSP. AIZAWAI (ABTS-1857 AND GC-91) 949, 950 I05_01_09 BACILLUS THURINGIENSIS SUBSP. KURSTAKI (ABTS 351, PB 54, SA 11, SA12 AND EG 2348) 951, 952, 953, 954, 955 I05_01_10 BACILLUS THURINGIENSIS SUBSP. TENEBRIONIS (NB 176) 956 I05_01_11 BEAUVERIA BASSIANA (ATCC 74040 AND GHA) 957, 958 I05_01_12 CYDIA POMONELLA GRANULOSIS VIRUS (CPGV) 959 I05_01_13 HELICOVERPA ARMIGERA NUCLEOPOLYHEDROVIRUS (HEARNPV) 960 I05_01_14 LECANICILLIMUM MUSCARIUM (VE6) (FORMER VERTICILLIUM LECANII) 961 I05_01_15 SPODOPTERA LITTORALIS NUCLEOPOLYHEDROVIRUS 962 I05_99 OTHER BIOLOGICAL AND BOTANICAL PRODUCT BASED INSECTICIDES I05_99_99 OTHER BIOLOGICAL AND BOTANICAL PRODUCT BASED INSECTICIDES Other insecticides I99 I99_01 INSECTICIDES PRODUCED BY FERMENTATION I99_01_01 ABAMECTIN 71751-41-2 495 I99_01_02 MILBEMECTIN 51596-10-2 51596-11-3 660 I99_01_03 SPINOSAD 168316-95-8 636 I99_01_04 EMAMECTIN BENZOATE 155569-91-8 791 I99_01_05 SPINETORAM 187166-40-1 802 I99_03 BENZOYLUREA INSECTICIDES I99_03_01 DIFLUBENZURON 35367-38-5 339 I99_03_02 FLUFENOXURON 101463-69-8 470 I99_03_03 LUFENURON 103055-07-8 704 I99_03_04 NOVALURON 116714-46-6 672 I99_03_05 TEFLUBENZURON 83121-18-0 450 I99_03_06 TRIFLUMURON 64628-44-0 548 I99_04 CARBAZATE INSECTICIDES I99_04_01 BIFENAZATE 149877-41-8 736 I99_05 DIAZYLHYDRAZINE INSECTICIDES I99_05_01 METHOXYFENOZIDE 161050-58-4 656 I99_05_02 TEBUFENOZIDE 112410-23-8 724 I99_05_03 CHROMAFENOZIDE 143807-66-3 775 I99_06 INSECT GROWTH REGULATORS I99_06_01 CYROMAZINE 66215-27-8 420 I99_06_02 BUPROFEZIN 69327-76-0 681 I99_06_03 HEXYTHIAZOX 78587-05-0 439 I99_07 INSECT PHEROMONES I99_07_01 (E,E)-8,10-DODECADIEN-1-OL 33956-49-9 860 I99_07_02 (Z)-9-DODECENYL ACETATE 35148-19-7 422 I99_07_03 (Z)-8-DODECEN-1-YL ACETATE 28079-04-1 861 I99_07_04 (2E, 13Z)-OCTADECADIEN-1-YL ACETATE 862 I99_07_05 (7E, 9E)-DODECADIEN-1-YL ACETATE 863 I99_07_06 (7E, 9Z)-DODECADIEN-1-YL ACETATE 864 I99_07_07 (7Z, 11E)-HEXADECADIEN-1-YL ACETATE 865 I99_07_08 (7Z, 11Z)-HEXADECADIEN-1-YL ACETATE 866 I99_07_09 (9Z, 12E)-TETRADECADIEN-1-YL ACETATE 867 I99_07_10 (E)-11-TETRADECEN-1-YL ACETATE 868 I99_07_11 (E)-5-DECEN-1-OL 869 I99_07_12 (E)-5-DECEN-1-YL ACETATE 870 I99_07_13 (E)-8-DODECEN-1-YL ACETATE 871 I99_07_14 (E/Z)-8-DODECEN-1-YL ACETATE 872 I99_07_15 (Z)-11-HEXADECEN-1-OL 873 I99_07_16 (Z)-11-HEXADECEN-1-YL ACETATE 874 I99_07_17 (Z)-11-HEXADECENAL 875 I99_07_18 (Z)-11-TETRADECEN-1-YL ACETATE 876 I99_07_19 (Z)-13-HEXADECEN-11-YN-1-YL-ACETATE 877 I99_07_20 (Z)-13-OCTADECENAL 878 I99_07_21 (Z)-7-TETRADECENAL 879 I99_07_22 (Z)-8-DODECEN-1-OL 880 I99_07_23 (Z)-9-HEXADECENAL 881 I99_07_24 (Z)-9-TETRADECEN-1-YL ACETATE 882 I99_07_25 (Z,Z,Z,Z)-7,13,16,19-DOCOSATETRAEN-1-YL ISOBUTYRATE 883 I99_07_26 DODECYL ACETATE 884 I99_08 NITROGUANIDINE INSECTICIDES I99_08_01 CLOTHIANIDIN 210880-92-5 738 I99_08_02 THIAMETHOXAM 153719-23-4 637 I99_09 ORGANOTIN INSECTICIDES I99_09_01 FENBUTATIN OXIDE 13356-08-6 359 I99_10 OXADIAZINE INSECTICIDES I99_10_01 INDOXACARB 173584-44-6 612 I99_11 PHENYL-ETHER INSECTICIDES I99_11_01 PYRIPROXYFEN 95737-68-1 715 I99_12 PYRAZOLE (PHENYL-) INSECTICIDES I99_12_01 FENPYROXIMATE 134098-61-6 695 I99_12_02 FIPRONIL 120068-37-3 581 I99_12_03 TEBUFENPYRAD 119168-77-3 725 I99_12_04 CHLORANTRANILIPROLE 500008-45-7 794 I99_12_05 FLUBENDIAMIDE 272451-65-7 788 I99_13 PYRIDINE INSECTICIDES I99_13_01 PYMETROZINE 123312-89-0 593 I99_13_02 FLONICAMID 158062-67-0 763 I99_14 PYRIDYLMETHYLAMINE INSECTICIDES I99_14_01 ACETAMIPRID 135410-20-7 649 I99_14_02 IMIDACLOPRID 138261-41-3 582 I99_14_03 THIACLOPRID 111988-49-9 631 I99_15 SULFITE ESTER INSECTICIDES I99_15_01 PROPARGITE 2312-35-8 216 I99_16 TETRAZINE INSECTICIDES I99_16_01 CLOFENTEZINE 74115-24-5 418 I99_17 TETRONIC ACID INSECTICIDES I99_17_01 SPIRODICLOFEN 148477-71-8 737 I99_17_02 SPIROMESIFEN 283594-90-1 747 Unclassified insecticides I99_99 UNCLASSIFIED INSECTICIDES-ACARICIDES I99_99_01 ACEQUINOCYL 57960-19-7 760 I99_99_02 CYFLUMETOFEN 400882-07-7 821 I99_99_03 ETOXAZOLE 153233-91-1 623 I99_99_04 FATTY ACIDS C7-C18 AND C18 UNSATURATED POTASSIUM SALTS (CAS 67701-09-1) 67701-09-1 889 I99_99_05 FATTY ACIDS C8-C10 METHYL ESTERS (CAS 85566-26-3) 85566-26-3 890 I99_99_06 FENAZAQUIN 120928-09-8 693 I99_99_07 KIESELGUHR (DIATOMACEOUS EARTH) 61790-53-2 647 I99_99_08 LAURIC ACID (CAS 143-07-7) 143-07-7 885 I99_99_09 METAFLUMIZONE 139968-49-3 779 I99_99_10 METHYL DECANOATE (CAS 110-42-9) 110-42-9 892 I99_99_11 METHYL OCTANOATE (CAS 111-11-5) 111-11-5 893 I99_99_12 OLEIC ACID (CAS 112-80-1) 112-80-1 894 I99_99_13 PARAFFIN OIL/(CAS 64742-46-7) 64742-46-7 896 I99_99_14 PARAFFIN OIL/(CAS 72623-86-0) 72623-86-0 897 I99_99_15 PARAFFIN OIL/(CAS 8042-47-5) 8042-47-5 898 I99_99_16 PARAFFIN OIL/(CAS 97862-82-3) 97862-82-3 899 I99_99_17 PHOSPHANE 7803-51-2 127 I99_99_18 PYRIDABEN 96489-71-3 583 I99_99_19 PYRIDALYL 179101-81-6 792 I99_99_20 SPIROTETRAMAT 203313-25-1 795 I99_99_21 SULFURYL FLUORIDE 2699-79-8 757 I99_99_22 THYME OIL 89-83-8 900 I99_99_23 FATTY ACIDS C7 TO C20 891 I99_99_24 HYDROLYSED PROTEINS 901 I99_99_25 ORANGE OIL 902 I99_99_26 TAGETES OIL 903 I99_99_99 OTHER INSECTICIDES-ACARICIDES Molluscicides, total: M Molluscicides M01 M01_01 MOLLUSCICIDES M01_01_01 FERRIC PHOSPHATE 10045-86-0 629 M01_01_02 ALUMINIUM SULFATE 10043-01-3 849 M01_01_03 METALDEHYDE 108-62-3 62 M01_01_99 OTHER MOLLUSCICIDES Plant growth regulators, total: PGR Physiological plant growth regulators PGR01 PGR01_01 PHYSIOLOGICAL PLANT GROWTH REGULATORS PGR01_01_01 1-METHYLCYCLOPROPENE 3100-04-7 767 PGR01_01_02 CHLORMEQUAT 999-81-5 143 PGR01_01_03 CYCLANILIDE 113136-77-9 586 PGR01_01_04 DAMINOZIDE 1596-84-5 330 PGR01_01_05 ETHEPHON 16672-87-0 373 PGR01_01_06 ETHOXYQUIN 91-53-2 517 PGR01_01_07 ETHYLENE 74-85-1 839 PGR01_01_08 FORCHLORFENURON 68157-60-8 633 PGR01_01_09 GIBBERELLIC ACID 77-06-5 307 PGR01_01_10 GIBBERELLIN 468-44-0 510-75-8 8030-53-3 904 PGR01_01_11 IMAZAQUIN 81335-37-7 699 PGR01_01_12 MALEIC HYDRAZIDE 51542-52-0 310 PGR01_01_13 MEPIQUAT 24307-26-4 440 PGR01_01_14 PACLOBUTRAZOL 76738-62-0 445 PGR01_01_15 PROHEXADIONE-CALCIUM 127277-53-6 567.02 PGR01_01_16 SODIUM 5-NITROGUAIACOLATE 67233-85-6 718 PGR01_01_17 SODIUM O-NITROPHENOLATE 824-39-5 720 PGR01_01_18 SODIUM P-NITROPHENOLATE 824-78-2 721 PGR01_01_19 TRINEXAPAC-ETHYL 95266-40-3 732.202 PGR01_01_20 DIPHENYLAMINE 122-39-4 460 PGR01_01_21 FLURPRIMIDOL 56425-91-3 696 PGR01_99 OTHER PHYSIOLOGICAL PLANT GROWTH REGULATORS PGR01_99_01 1-NAPHTHYLACETIC ACID (1-NAA) 86-87-3 313 PGR01_99_02 1-DECANOL 112-53-8 831 PGR01_99_03 1-NAPHTHYLACETAMIDE (1-NAD) 86-86-2 282 PGR01_99_04 2-NAPHTHYLOXYACETIC ACID (2-NOA) 120-23-0 664 PGR01_99_05 6-BENZYLADENINE 1214-39-7 829 PGR01_99_06 CYANAMIDE 420-04-2 685 PGR01_99_07 INDOLYLBUTYRIC ACID 133-32-4 830 PGR01_99_08 SINTOFEN (AKA CINTOFEN) 130561-48-7 717 PGR01_99_09 1,4-DIMETHYLNAPHTHALENE 822 PGR01_99_10 SILVER THIOSULFATE 762 PGR01_99_99 OTHER PHYSIOLOGICAL PLANT GROWTH REGULATORS Anti-sprouting products PGR02 PGR02_02 ANTISPROUTING PRODUCTS PGR02_02_01 CARVONE 99-49-0 602 PGR02_99 OTHER ANTISPROUTING PRODUCTS PGR02_99_99 OTHER ANTISPROUTING PRODUCTS Other plant growth regulators PGR03 PGR03_99 OTHER PLANT GROWTH REGULATORS PGR03_99_99 OTHER PGR Other plant protection products, total: ZR Mineral oils ZR01 Vegetal oils ZR02 ZR02_01 VEGETAL OILS ZR02_01_01 PLANT OILS / CITRONELLA OIL 905 ZR02_01_02 PLANT OILS / CLOVE OIL 906 ZR02_01_03 PLANT OILS / RAPE SEED OIL 907 ZR02_01_04 PLANT OILS / SPEARMINT OIL 908 ZR02_01_99 OTHER VEGETAL OILS Soil sterilants (incl. Nematicides) ZR03 ZR03_01 METHYL BROMIDE METHYL BROMIDE 74-83-9 128 ZR03_99 OTHER SOIL STERILANTS ZR03_99_01 1,3-DICHLOROPROPENE 542-75-6 675 ZR03_99_02 CHLOROPICRIN 76-06-2 298 ZR03_99_03 DAZOMET 533-74-4 146 ZR03_99_04 METAM-SODIUM 137-42-8 20 ZR03_99_99 OTHER SOIL STERILANTS Rodenticides ZR04 ZR04_01 RODENTICIDES ZR04_01_01 CALCIUM PHOSPHIDE 1305-99-3 505 ZR04_01_02 DIFENACOUM 56073-07-5 514 ZR04_01_03 WARFARIN 81-81-2 70 ZR04_01_04 ZINC PHOSPIDE 1314-84-7 69 ZR04_01_05 BROMADIOLONE 28772-56-7 371 ZR04_01_99 OTHER RODENTICIDES All other plant protection products ZR99 ZR99_01 DISINFECTANTS ZR99_01_99 OTHER DISINFECTANTS ZR99_99 OTHER PLANT PROTECTION PRODUCTS ZR99_99_01 ALUMINIUM AMMONIUM SULFATE 7784-26-1 840 ZR99_99_02 ALUMINIUM SILICATE (AKA KAOLIN) 1332-58-7 841 ZR99_99_03 AMMONIUM ACETATE 631-61-8 842 ZR99_99_04 BLOOD MEAL 68911-49-9 909 ZR99_99_05 CALCIUM CARBIDE 75-20-7 910 ZR99_99_06 CALCIUM CARBONATE 471-34-1 843 ZR99_99_07 CAPRIC ACID (CAS 334-48-5) 334-48-5 886 ZR99_99_08 CAPRYLIC ACID (CAS 124-07-2) 124-07-2 887 ZR99_99_09 CARBON DIOXIDE 124-38-9 844 ZR99_99_10 DENATHONIUM BENZOATE 3734-33-6 845 ZR99_99_11 DICHLOROBENZOIC ACID METHYLESTER 2905-69-3 686 ZR99_99_12 HEPTAMALOXYGLUCAN 870721-81-6 851 ZR99_99_13 LIMESTONE 1317-65-3 852 ZR99_99_14 MALTODEXTRIN 9050-36-6 801 ZR99_99_15 METHYL NONYL KETONE 112-12-9 846 ZR99_99_16 POTASSIUM HYDROGEN CARBONATE 298-14-6 853 ZR99_99_17 PUTRESCINE (1,4-DIAMINOBUTANE) 110-60-1 854 ZR99_99_18 QUARTZ SAND 14808-60-7 855 ZR99_99_19 REPELLENTS BY SMELL/ TALL OIL CRUDE (CAS 8002-26-4) 8002-26-4 911 ZR99_99_20 REPELLENTS BY SMELL/TALL OIL PITCH (CAS 8016-81-7) 8016-81-7 912 ZR99_99_21 SODIUM ALUMINIUM SILICATE 1344-00-9 850 ZR99_99_22 TRIMETHYLAMINE HYDROCHLORIDE 593-81-7 847.601 ZR99_99_23 UREA 57-13-6 913 ZR99_99_24 ZUCCHINI YELLOW MOSAIK VIRUS, WEAK STRAIN 618 ZR99_99_25 EXTRACT FROM TEA TREE 914 ZR99_99_26 FAT DISTILATION RESIDUES 915 ZR99_99_27 GARLIC EXTRACT 916 ZR99_99_28 PEPPER 917 ZR99_99_29 REPELLENTS BY SMELL/FISH OIL 918 ZR99_99_30 REPELLENTSBY SMELL/SHEEP FAT 919 ZR99_99_31 SEA-ALGAE EXTRACT (FORMERLY SEA-ALGAE EXTRACT AND SEAWEEDS) 920 ZR99_99_32 STRAIGHT CHAIN LEPIDOPTERA PHEROMONES 895 ZR99_99_33 TETRADECAN-1-OL 856 ZR99_99_99 OTHER PLANT PROTECTION PRODUCTS (1) Chemical Abstracts Service registry numbers. (2) Collaborative International Pesticides Analytical Council.